Kane, J.
(dissenting). We respectfully dissent. In City of Am*432sterdam v Helsby (37 NY2d 19 [1975]), the Court of Appeals determined that Civil Service Law § 209 (4) was not an unconstitutional “delegation of power” (id. at 27). In so holding, the Court stated: “Here, the Legislature has delegated to [respondent Public Employment Relations Board (hereinafter PERB)], and through PERB to ad hoc arbitration panels, its constitutional authority to regulate the hours of work, compensation and so on, for policemen and firemen in the limited situation where an impasse occurs. It has also established specific standards which must be followed by such a panel (Civil Service Law, § 209, subd 4, par [c], cl [v].) We conclude that the delegation here is both proper and reasonable” (id. at 27). In enacting Civil Service Law § 209 (4), the Legislature specifically limited its delegation of power to a two-year period. “[T]he determination of the public arbitration panel shall be final and binding upon the parties for the period proscribed by the panel, but in no event shall such period exceed two years from the termination date of any previous collective bargaining agreement or if there is no previous collective bargaining agreement, then for a period not to exceed two years from the date of determination by the panel. Such determination shall not be subject to the approval of any local legislative body or other municipal authority” (Civil Service Law § 209 [4] [c] [vi]). This two-year limitation is in sharp contrast to the unlimited duration of a legislative impasse determination properly continued as the status quo in Matter of Massapequa Union Free School Dist. (Civil Serv. Empls. Assn., Nassau Chapter) (8 PERB ¶ 3022) (see Civil Service Law § 209 [3] [e] [ii]).
Where agency experience or factual interpretation is needed, PERB is generally entitled to deference in interpreting the Taylor Law. On the other hand, where, as here, “the question is one of pure statutory construction ‘dependent only on accurate apprehension of legislative intent [with] little basis to rely on any special competence’ (Kurcsics v Merchants Mut. Ins. Co., [49 NY2d 451, 459]) * * * ‘ “statutory construction is the function of the courts” ’ ” (Matter of Rosen v Public Empl. Relations Bd., 72 NY2d 42, 47-48 [1988], quoting Matter of Howard v Wyman, 28 NY2d 434, 438 [1971], quoting Matter of Mounting & Finishing Co. v McGoldrick, 294 NY 104, 108 [1945]). Because the decision of PERB extends the determination of the public arbitration panel as the “status quo” beyond the statutory two-year period, it violates the express terms of the statute and is an unconstitutional delegation of the power of the municipality to determine its own budget and to fix the terms and conditions of employment. There is no difference of any significance in the distinction made by PERB, to wit, that *433it is not extending the arbitration determination but merely defining the status quo until a new agreement is negotiated. The net effect is that petitioner is bound to comply with the terms of the determination beyond the two years fixed by the Legislature. In finding Civil Service Law § 209 constitutional, the Court of Appeals noted that the legislative delegation of power must have “reasonable safeguards and standards” (City of Amsterdam v Helsby, supra at 27). PERB’s extension of the arbitration determination as the “status quo” beyond the two-year statutory limitation contravenes the “reasonable safeguards and standards” imposed by the Legislature. For the reasons stated, we would reverse the determination of PERB insofar as it found petitioner to have committed an unfair labor practice for failure to comply with the terms of the arbitration determination beyond the two years fixed by statute.
Crew III, J., concurs. Adjudged that the determination is confirmed, without costs, petition dismissed, and respondents’ application to enforce the determination granted.